                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                         )
                                                      )
           Plaintiff,                                 )     Criminal Action No. 5: 07-041-DCR
                                                      )
    V.                                                )
                                                      )
    MICHAEL ANTHONY FISHER,                           )       MEMORANDUM OPINION
                                                      )           AND ORDER
           Defendant.                                 )

                                     ***   ***        ***   ***

         Defendant Michael Fisher has filed a motion seeking appointment of counsel to pursue

a sentence reduction pursuant to the First Step Act of 2018 (“the 2018 Act”). [Record No.

130] Upon review of the record, the Court concludes that the defendant is not entitled to relief

under the 2018 Act. His motion, therefore, will be denied.

                                                 I.

         Fisher pleaded guilty to conspiring to distribute 50 grams or more of cocaine base and

was sentenced to 240 months’ imprisonment in October 2007. [Record Nos. 47, 69] He was

subject to a statutory minimum mandatory sentence of 20 years and a maximum of life, based

on his prior conviction for a felony drug crime and the quantity of crack cocaine involved in

the offense. 21 U.S.C. § 841(b)(1)(A)(iii) (effective: July 27, 2006 to Apr. 14, 2009). Fisher’s

criminal history includes convictions for second-degree assault and cultivation of marijuana.

This resulted in Fisher being designated as a career offender under section 4B1.1 of the United

States Sentencing Guidelines.




                                              -1-
 
       Fisher was held responsible for 230.2 grams of crack cocaine, resulting in a base offense

level of 34 under § 2D1.1 of the guidelines. However, because the statutory maximum

sentence was life, he was assigned an offense level of 37 under § 4B1.1. He received a three-

point adjustment for acceptance of responsibility, resulting in a total offense level of 34.

Despite Fisher’s young age, he had accumulated six criminal history points, placing him in

criminal history category III. His criminal history category was increased to VI, however,

based on his status as a career offender. See § 4B1.1(b). This resulted in an advisory guidelines

range of 262 to 327 months.

       In deciding to sentence Fisher below the guidelines range, the Court examined the

factors under 18 U.S.C. § 3553(a). First, the Court recognized the seriousness of Fisher’s

crime and his extensive criminal history. These factors indicated that a significant sentence

was needed to promote specific deterrence and protect the public from the defendant’s future

crimes. However, the sentencing judge factored in Fisher’s age and potential for rehabilitation.

Despite the defendant’s criminal history, he had never been incarcerated for any significant

period and, accordingly, had not been sufficiently deterred from criminal conduct. The Court

concluded that a sentence of 20 years was sufficient but not greater than necessary to serve the

purposes of § 3553(a).

       Fisher filed a direct appeal, but the United States Court of Appeals for the Sixth Circuit

dismissed the challenge because Fisher had waived the right to appeal pursuant to his plea

agreement. [Record No. 103] While Fisher’s appeal was pending, he filed a motion to reduce

his sentence pursuant to 18 U.S.C. § 3582(c)(2) and retroactive amendments to the sentencing

guidelines. [Record No. 94] The Court denied the motion, noting that Fisher was sentenced



                                              -2-
 
to 20 years (the statutory minimum at the time) based on his status as a career offender under

U.S.S.G. § 4B1.1. [Record No. 98]

       The Fair Sentencing Act (“FSA”) was signed into law in 2010, effectively increasing

the quantity of crack cocaine needed to trigger mandatory minimum sentences under 21 U.S.C.

§ 841(b). Pub. L. No. 111-220. Following enactment of the FSA, a quantity of crack cocaine

less than 280 grams, but more than 28 grams, results in a mandatory minimum sentence of 10

years if the defendant had a prior conviction for a drug felony. § 841(b)(1)(B) (effective Aug.

3, 2010 to Dec. 20, 2018). The FSA was not retroactive. The United States Sentencing

Commission subsequently promulgated retroactive amendments to the guidelines, which

amended crack cocaine quantities in § 2D1.1 consistent with the FSA. In August 2013, Fisher

filed a motion to reduce his sentence pursuant to the amended guidelines. [Record No. 104]

The Court denied his motion, noting that he was sentenced to the statutory minimum penalty.

[Record No. 105]

       The First Step Act was signed into law on December 21, 2018. Pub. L. No. 115-391.

It permits courts to apply the FSA retroactively to reduce the sentences of defendants convicted

of certain crack cocaine offenses. Under the FSA, Fisher’s mandatory minimum sentence

drops from 20 to ten years.      However, the statutory maximum remains a term of life

imprisonment.

       Although Fisher received a mandatory minimum sentence of 20 years, he was

sentenced as a career offender under U.S.S.G. § 4B1.1 Offense levels under that provision are

driven by the statutory maximum sentence applicable to the offense at issue. Therefore, even

if Fisher was sentenced pursuant to the FSA, his advisory guidelines range under § 4B1.1

would not change.     Although 20 years is no longer the mandatory minimum sentence
                                             -3-
 
applicable to Fisher’s offense, it is below the advisory guidelines range and, for the reasons

discussed at sentencing, it is the minimum sentence that will promote the purposes of 18 U.S.C.

§ 3553(a).

                                              II.

       There is no constitutional right to counsel in proceedings filed under 18 U.S.C. §

3582(c). United States v. Guyton, 640 F. App’x 854, 856 (11th Cir. 2016) (citing United States

v. Webb, 565 F.3d 789, 793 (11th Cir. 2009)). Instead, the Court has discretion to determine

whether appointment of counsel is warranted. Id. Here, the record is sufficient to consider

Fisher’s request for relief under the 2018 Act, and appointment of counsel is unnecessary and

would be a waste of resources.

       Based on the foregoing, it is hereby

       ORDERED that the defendant’s motion for the appointment of counsel and relief

under the First Step Act of 2018 [Record No. 130] is DENIED.

       Dated: March 22, 2019.




                                              -4-
 
